          Case 1:18-cr-00578-AJN Document 68 Filed 04/17/20 Page 1 of 2



                                                                            4/17/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 United States

                 –v–
                                                                    18-cr-578-01 (AJN)
 Gerard Scparta,
                                                                          ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

        On April 17, 2020, the Court received the Government’s supplemental reply to Mr.

Scparta’s request to be quarantined in his home. Dkt. No. 63. In that letter, the Government

represented that “BOP staff advised the Government that the requirement of a 14-day quarantine

period prior to release is consistent with the current directives of the Attorney General.” Id. at 2.

However, the Attorney General’s April 3 memorandum, which the Government cites in support

of this position, states the following:

        For all inmates whom you deem suitable candidates for home confinement, you
        are directed to immediately process them for transfer and then immediately
        transfer them following a 14-day quarantine at an appropriate BOP facility, or, in
        appropriate cases subject to your case-by-case discretion, in the residence to
        which the inmate is being transferred.

William P. Barr, Attorney General, Memorandum for Director of Bureau of Prisons: Increasing

Use of Home Confinement at Institutions Most Affected by COVID-19, at 2 (Apr. 3, 2020)

(emphasis added).

        The Government is directed to file a letter, no later than April 17, 2020 at 9:00 P.M.,

answering the following questions: Has the Bureau of Prisons yet exercised this case-by-case

discretion for inmates at FCI Butner being released on home confinement? What considerations

inform the exercise, or lack thereof, of this discretion? Has the Bureau of Prisons considered
           Case 1:18-cr-00578-AJN Document 68 Filed 04/17/20 Page 2 of 2



exercising this discretion to transfer Mr. Scparta directly to his home? If it has not yet done so,

when will consideration of this request be made, given the highly time sensitive nature of the

request?



       SO ORDERED.


Dated: April 17, 2020
       New York, New York



                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
